Electronically Filed
                                                               Supreme Court
                                                               SCAD-11-0000777
                                                               26-JAN-2012
                                                               08:29 AM
                           NO. SCAD-11-0000777

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                     vs.

                   WEVLEY WILLIAM SHEA, Respondent.


                           ORIGINAL PROCEEDING
                            (ODC 11-039-8963)

                              ORDER
    (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.
     and Intermediate Court of Appeals Chief Judge Nakamura,
                 in place of Acoba, J., recused)

            Upon consideration of the petition filed by the Office
of Disciplinary Counsel (ODC), the exhibits and affidavits
attached thereto, the Notice of Reciprocal Discipline issued
pursuant to the Rules of the Supreme Court of the State of
Hawai#i (RSCH) Rule 2.15(b) on November 22, 2011 by the Supreme
Court of the State of Hawai#i, the affidavit of service filed by
ODC on January 10, 20121, and the record, it appears the
January 10, 2012 affidavit of service, the ODC’s transmittal
memo, and the attached exhibit indicating the appearance of the
envelope containing the Notice of Reciprocal Discipline and the


      1
         We note it appears the certificate of service filed with the
January 10, 2012 affidavit is defective, as it does not state that service was
executed, but only that the documents “will be served” upon Respondent Shea.
Alaska Disciplinary Order mailed on November 28, 2011 all bear an
address different from the address Respondent Shea registered
with the Hawai#i State Bar Association (HSBA); to wit, 329 F
Street, Suite 2222, Anchorage, Alaska, whereas Respondent Shea’s
registered address is Suite 222.2         Therefore,
            IT IS HEREBY ORDERED that ODC shall file with the
Supreme Court a certificate of service or a declaration of its
attempts to serve Respondent Shea a copy of the November 22, 2011
Notice of Reciprocal Discipline and a certified copy of the
Alaska Disciplinary Order by certified mail, pursuant to RSCH
Rules 2.11 and 2.17(d)(1), at the address currently registered
with the HSBA.
            DATED:   Honolulu, Hawai#i, January 26, 2012.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ James E. Duffy, Jr.
                                    /s/ Sabrina S. McKenna
                                    /s/ Craig H. Nakamura




      2
         It also appears, according to the affidavit of Deputy Chief
Disciplinary Counsel Charlene Norris and the ODC’s internal transmittal memo,
that ODC’s October 24, 2011 initial service of its petition upon Respondent
Shea was also to the incorrect address, to wit Suite 2222, though the actual
envelope bore the correct address. It further appears, according to Norris’s
affidavit and the ODC’s internal transmittal memo, that ODC’s subsequent
October 25, 2011 service of the same documents, bearing the JIMS system’s
electronic filing stamp, were also sent to the same incorrect address, though
the envelope bore the correct address.

                                      2